DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 appears to be a method claim using the apparatus of claim 1. However, applicant need to rewrite claim 11 in an appropriate independent form including all of the limitations of the claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the listening Ethernet port" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of diode bridges" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the apparatus of claim 1, therefore claim 11 also rejected under 35 U.S.C. 112(b) since there are insufficient antecedent basis for "the listening Ethernet port" and "the plurality of diode bridges" in the claim.
Claims 1, 7, and 17 each recites “listening port” in corresponding claim, however, there are not described in the specification regrading to the claimed “listening port”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuyvetter et al (hereinafter " Dhuyvetter") (US 7,921,308 B2) in view of Karam (US 2010/0042855 A1), and further in view of Diab (US 2007/0223520 A1), and further in view of Thompson et al (US 8,013,466 B1).
As to claim 1 and 11, Dhuyvetter teaches a Power over Ethernet interface, comprising:
an upstream Ethernet port including a data wire pair and a power wire pair, the upstream Ethernet port for receiving PoE power from a physically separate PoE source via the data wire pair and the power wire pair [midspan device 234 have a upstream port connect to endspan device 202 (a PSE device) through pin pairs 1-2 and 3-6 for receiving data and power transmit to a powered device 204] [FIG. 2B] [col.5, lines 14-24];
a downstream Ethernet port including a data wire pair and a power wire pair [midspan device 234 have a downstream port receiving data and power from upstream port and deliver the received power and data to separate PD 204 through pin pairs 1-2 and 3-6]1 [FIG. 2B] [col.5, lines 4-242]; 
Dhuyvetter teaches an intermediate device existed between a endspan PSE and a PD to deliver received power and data from endspan PSE to the PD. Dhuyvetter does not teach the interface comprising a PoE source module coupled to the data wire pair and the power wire pair of the upstream Ethernet port to provide power only to the data wire pair and the power wire pair of the downstream Ethernet port; a plurality of signal transformers coupled the data wire pair of the downstream Ethernet port to communicate data only with the data wire pair of the listening Ethernet port; a meter coupled to the plurality of diode bridges, the meter determining a characteristic of the PoE power signal; and a user perceptible display for showing the determined signal characteristic.
Karam teaches a powered communication interface inserted between a PSE and a PD has the ability to generate multiple signature signals to be recognized by the PSE for the purpose of indicating the presence of a PD, the data and power can be routed through the intermediate device from the PSE to the PD via connected cable segments 14-1 and 14-2. Karam also teaches a PD/PSE circuitry coupled to the data wire pair and the power wire pair of the upstream Ethernet port to provide power only to the data wire pair and the power wire pair of the downstream Ethernet port. Karam further teaches the intermediate device existed between the PSE and the PD including a display to show the power level [inherently, a power meter must be included to determine the power level and output the result to the display] and status indicator on power and data [0055, 0069, 00703-0071, 00744-0076].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Karam with the teachings of Dhuyvetter for the purpose of employing the interface to couple between a PSE and a PD to deliver received power and data from the PSE to the PD and monitoring the power level of the transmitted power and signature signals to indicate the presence of a PD.
Dhuyvetter does not teach midspan device having a plurality of diode bridges and a plurality of signal transformers coupled the data wire pair of the downstream Ethernet port to communicate data only with the data wire pair of the listening Ethernet port 
However, Diab teaches a midspan device comprising a downstream Ethernet port (transceiver data port 312a-m) for communicating data with and providing power to a powered Ethernet device [Fig. 3, 0035], and a listening Ethernet port (transceiver data port 308a-m) including a data wire pair coupled to the downstream Ethernet port data wire pair, the listening Ethernet port passing the powered Ethernet device downstream data to an Ethernet device (data switch 302)5 [Fig. 3, 0033-0035, 0039-0040, 0042-0043].
Diab teaches a plurality of signal transformers coupled between Ethernet ports to communicate data via data wire pair of corresponding Ethernet port [0024, 0034].
At the same field of endeavor, Thompson also teaches a midspan device comprising a plurality of signal transformers coupled between Ethernet ports to communicate data via data wire pair of corresponding Ethernet port. Thompson further teaches the midspan device comprising a diode bridge circuit for power transmission between PSE device and PD device [Figs. 3-6] [column 4-5, lines 58-24; column 6-7, lines 56-22].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Diab and Thompson with the teachings of Dhuyvetter and Karam for the purpose of introducing a PoE interface existed between a PSE and a PD to deliver received power and data from the PSE to the PD through a plurality of diode bridges and a plurality of signal transformers and the PoE interface further including a listening port to establish the communication between the PD and an separate Ethernet device through the listening port and the downstream port.
As to claims 2 and 12, Dhuyvetter teaches the body includes only a single upstream Ethernet port and a single downstream Ethernet port [Fig. 2B] [column 5, lines 14-31].
As to claims 3 and 13, Thompson teach a voltage threshold module, the voltage threshold module coupled between the PoE source module and the downstream Ethernet port power wire pair, the voltage threshold module preventing the passage of PoE power signal to the downstream Ethernet port power wire pair until the voltage PoE power signal voltage reaches a predetermined voltage level [Figs. 3-6] [col.5, lines 25-66].
As to claims 4 and 14, Thompson teach a diode bridge coupled to one of the data wire pair and the power wire pair of the upstream Ethernet port to provide power only to the data wire pair and the power wire pair of the downstream Ethernet port [Figs. 3-6] [column 4-5, lines 58-24; column 6-7, lines 56-22].
As to claims 5 and 15, Diab teaches ta wireless transmitter coupled to the plurality of signal transformers and the method further includes employing a physically separate wirelessly capable Ethernet device to wirelessly receive data provided by the physically separate PoE powered device on the downstream Ethernet port and transmitted by the wireless transmitter [0034-0035, 0040-0046]. 
As to claims 6 and 16, Dhuyvetter teaches wherein the downstream port includes two data wire pairs and two power wire pairs [FIG. 2B] [col.5, lines 4-24].
As to claims 7 and 17, Diab teaches a listening port that includes a data wire pairs and a signal transformer coupled the data wire pair of the downstream Ethernet port to communicate data only with the data wire pair of the listening Ethernet port [a midspan device comprising a downstream Ethernet port (transceiver data port 312a-m) for communicating data with and providing power to a powered Ethernet device [Fig. 3, 0035], and a listening Ethernet port (transceiver data port 308a-m) including a data wire pair coupled to the downstream Ethernet port data wire pair, the listening Ethernet port passing the powered Ethernet device downstream data to an Ethernet device (data switch 302)] [Fig. 3, 0033-0035, 0039-0040, 0042-0043]. Diab also teaches a plurality of signal transformers coupled between Ethernet ports to communicate data via data wire pair of corresponding Ethernet port [0024, 0034].
As to claims 8 and 18, Diab teaches the wireless transmitter is coupled to the meter and wirelessly transmits the determined characteristic of the PoE power signal [0032-0035, 0040-0046].
As to claims 9 and 19, Diab teaches wireless transmitter wirelessly transmits the PoE power signal's voltage level and power level [0032-0035, 0040-0046].
As to claims 10 and 20, Karam teaches the display alternatively shows the signal's voltage level and the power level [0074].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Endspan PSE 202 injects both power and data to powered device on pin-pairs 3 and 6, and pin-pairs 1 and 2, while pin-pairs 4-5 and 7-8 are unused. Midspan device 234 supply power to powered device through pin-pairs 4-5 and 7-8 when endspan is not utilized. So when the endspan PSE 202 is utilized, Midspan device 234 do not supply power to powered device since pin-pairs 4-5 and 7-8 are unused, powered device only receive POE power from endspan device 202 through Midspan device 234 by using pin-pairs 3 and 6, and pin-pairs 1 and 2.
        2 The IEEE 802.3af standard defines two different types of PSEs 202: endspan and midspan. FIG. 2A shows an endspan PSE 202 that integrates the power sourcing functionality with a network switch. Since Ethernet data pairs use transformers 210, 220 coupled at each end of lines 208, DC power can be added to the center tap of the transformers 210, 220 without disrupting the data. In this mode of operation, an endspan PSE 202 injects both power and data on pin-pairs 3 and 6 and pin-pairs 1 and 2, while pin-pairs 4-5 and 7-8 are spare (unused). FIG. 2B shows another embodiment of network device 200 including a mid-span device 234 between PSE connector 206 and PD connector 236. Midspan device 234 can be configured to operate with or without an endspan PSE 202. Data and power are supplied to PD 204 via pin-pairs 1-2 and 3-6 when an endspan PSE 202 is utilized, whereas power is supplied over the spare cable pin-pairs 4 and 5 and pin-pairs 7 and 8 when an endspan PSE 202 is not utilized. Data is routed through the midspan device 234 without modification via pin-pairs 1-2 and 3-6 whether or not an endspan PSE 202 is utilized. 
        3 [0070] FIG. 11 shows a second embodiment 60-2 of the active dongle 60 that includes circuitry and functionality for controlling POE power delivered via the cable 14-2 as well as controlling the auxiliary DC power. This circuit includes a transformer T1 and PD/PSE circuitry 68 which (a) receives DC power from the PSE 10 via the primary side of T1, and b) provides DC power to the PD 12' via the secondary side of T1. The PD/PSE circuitry 68 form an intermediate PD and an intermediate PSE for controlling the flow of POE power from the PSE 10 to the PD 12. The providing of DC power via T1 can be controlled by power switching circuitry (not shown) within the PD/PSE 68, under control of the control circuitry 62. A local Ethernet interface 70 is optional. If present, it might include a set of relays and a physical-layer circuitry plus memory to re-route Ethernet data to a local data interface for purposes of communicating with local firmware and exchanging power up/down and status management and control data.
        
        4 [0074] As will be appreciated, an active dongle 60 may be a more user-friendly approach to green power-over-Ethernet, and more, it can be used to control brick power as well. The active dongle 60 can be used inline with an Ethernet connection and may or may not have brick control in it. The active dongle 60 draws POE power from the PSE 10 and controls the delivery of power to the PD 12' based on local firmware and user- or network-programmable configurations. It may have a USB or an Ethernet interface locally to deliver configuration data, and once configured it may not require further active configuration unless common mode communications is available or a direct data connection is present. It may be preferred to configure the active dongle 60 with a policy and selectively enable the switches Q1, Q2. Additionally, it might be desirable to include a limited user interface including a display to enable a user to override the policy or set an on/off timer. Such a display could serve as an indicator of the power level, availability, policy messages and status indicators on power and data if needed. Common mode communications may also be used to talk to the device. 
        5 [0035] The midspan 306 includes transceiver data ports 308a-m that communicate high-speed data with the data-only switch 302 over corresponding communications links 316a-m. Likewise, the midspan 306 also includes transceiver data ports 312a-m that communicate high-speed data with the PDs 314a-m over corresponding communication links 318a-m. The midspan 306 includes a DC power supply 322 and magnetics (e.g. transformers) similar to that shown in FIG. 2, so as to inject the appropriate DC power to supply the PDs 314a-m. The conventional midspan 306 further includes a management port 310 that is dedicated to passing power management traffic between the data-only switch 302 and the midspan controller 320. The management traffic is necessary for the switch 302 and the midspan controller 320 to communicate the power requirement needs of the PDs 314, which are to be powered by the midspan 306. It is noted that the management traffic may carry other management information as well. For example, it could also carry manufacture's information regarding the midspan. The midspan controller 320 then programs the power supply 322 for each of the ports 312a-m in the midspan 306 based on the power requirement needs of the PDs 314a-m. The midspan controller 320 also performs various other house keeping functions for the midspan 306 such as monitoring the power requirements of the various ports over time in comparison to the total power supply available.
        [0042] During operation, the data traffic processed by the switch port 502 is directly communicated to the PD port 506, and vice versa. Whereas, the management traffic processed by the switch port 502 is diverted by the management port 512 to the CPU/Controller 320.…….